AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                      UNITED STATES DISTRICT Co                                                /            JUL - 9 2019
                                                                                                               I
                                                                                                               l-~-   .,,
                                         SOUTHERN DISTRICT OF CALIFORNIA                                   C'_,_     .:, __; ~ .. -· JRT
                                                                                                      SOUTHi:h;-,., u:STR1C i GF L,0~:F·)
             UNITED STATES OF AMERICA                               JUDGMENT IN A cft.l,~~u....Jt-a~--- D,,_F....,,__,
                                 V.                                 (For Offenses Committed On or After November I, I 987)

                 MARTIN RUIZ-MORALES                                   Case Number:          19CR1721-RBB

                                                                    KENNETH J. TROIANO, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.                 40861408
• -
The Defendant:

IZI pleaded guilty to count(s)         ONE OF THE SUPERSEDING INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Count
Title & Section                   Nature of Offense                                                                             Number(s)
8 USC 1325                        IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                         1




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.


D     The defendant has been found not guilty on count(s)

iZI Count(s) INFORMATION                                      is   dismissed on the motion of the United States.

IZI   Assessment : $10.00 REMITTED/WAIVED



IZI   No fine                D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. Ruben B.           rooks
                                                                   UNITED STATES MAGISTRATE JUDGE



                                                                                                                              19CR1721-RBB
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                MARTIN RUIZ-MORALES                                                      Judgment - Page 2 of 2
CASE NUMBER:              19CR1721-RBB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             P.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                -------------- to ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       19CR1721-RBB
